UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:10/31 Date of reporting period: 1/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2011(Unaudited) DWS Latin America Equity Fund Shares Value ($) Equity Securities 101.1% Argentina 0.5% Nortel Inversora SA "A" (ADR) 144A (Preferred) 0 Tenaris SA (ADR) (a) (Cost $3,136,616) Brazil 72.5% AES Tiete SA (Preferred) All America Latina Logistica B2W Companhia Global do Varejo Banco Bradesco SA (ADR) (Preferred) (a) Banco do Brasil SA Banco Santander Brasil SA (Units) BM&F BOVESPA SA Bradespar SA (Preferred) Braskem SA "A" (Preferred)* 52 BRF-Brasil Foods SA Centrais Eletricas Brasileiras SA "B" (Preferred) Centrais Eletricas Brasileiras SA, (Rights) Expiration Date 2/14/2011* Cielo SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia de Concessoes Rodoviarias Companhia Energetica de Minas Gerais (ADR) (Preferred) (a) Companhia Siderurgica Nacional SA (ADR) (a) Cosan SA Industria e Comercio Embraer SA Fibria Celulose SA* Gafisa SA Gerdau SA (Preferred) Gol Linhas Aereas Inteligentes SA (Preferred) Hypermarcas SA* Itau Unibanco Holding SA (ADR) (Preferred) (a) Itausa - Investimentos Itau SA (Preferred) Localiza Rent a Car SA Lojas Renner SA Metalurgica Gerdau SA (Preferred) Natura Cosmeticos SA OGX Petroleo e Gas Participacoes SA* OSX Brasil SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) Petroleo Brasileiro SA (ADR) (Preferred) (a) Petroleo Brasileiro SA (Preferred) Redecard SA Souza Cruz SA Suzano Papel e Celulose SA (Preferred) Tam SA (Preferred) Ultrapar Participacoes SA (Preferred) Usinas Siderurgicas de Minas Gerais SA "A" (Preferred) Vale SA Vale SA "A" (Preferred) Vale SA (ADR) (a) Vale SA (ADR) (Preferred) (a) Vivo Participacoes SA (ADR) (Cost $331,218,470) Chile 3.2% Empresa Nacional de Electricidad SA (ADR) (a) Empresas CMPC SA Empresas Copec SA Enersis SA (ADR) Lan Airlines SA (ADR) (a) Sociedad Quimica y Minera de Chile SA "B" (Preferred) (Cost $16,742,966) Colombia 0.7% Bancolombia SA (ADR) (Preferred) (a) (Cost $2,646,707) Luxembourg 0.7% Adecoagro SA*(Cost $4,717,350) Mexico 19.9% America Movil SAB de CV "L" America Movil SAB de CV "L" (ADR) (a) Cemex SAB de CV (ADR) (a) Cemex SAB de CV (Units) Corporacion GEO SAB de CV "B"* Empresas ICA SAB de CV* Fomento Economico Mexicano SAB de CV (ADR) (Units) Grupo Aeroportuario del Pacifico SAB de CV "B" (ADR) (a) Grupo Elektra SA de CV Grupo Financiero Banorte SAB de CV "O" Grupo Mexico SAB de CV "B" Grupo Modelo SAB de CV "C" Grupo Televisa SA (ADR)* Industrias Penoles SAB de CV OHL Mexico SAB de CV* Wal-Mart de Mexico SAB de CV "V" (Cost $62,761,830) Peru 2.2% Compania de Minas Buenaventura SA (ADR) Credicorp Ltd. (Cost $5,828,738) United States 1.4% Southern Copper Corp. (a) (b) (Cost $5,361,229) Total Equity Securities (Cost $432,413,906) Units Value ($) Other Investments 0.0% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (Cost $984,226) (c) BRL Shares Value ($) Securities Lending Collateral 28.8% Daily Assets Fund Institutional, 0.25% (d) (e) (Cost $218,483,631) % of Net Assets Value ($) Total Investment Portfolio (Cost $651,881,763) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $672,951,671.At January 31, 2011, net unrealized appreciation for all securities based on tax cost was $313,983,589.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $345,943,332 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $31,959,743. (a) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2011 amounted to $215,903,177 which is 28.4% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 984,226 335,872 0.04 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt Currency Abbreviations BRL Brazilian Real At January 31, 2011 the DWS Latin America Equity Fund had the following sector diversification: Sector Market Value ($) As a % of Equity Securities Materials % Financials % Energy % Consumer Staples 81,041,316 % Telecommunication Services 58,817,282 % Industrials 44,123,030 % Consumer Discretionary 39,679,163 % Utilities 20,744,405 % Information Technology 8,361,657 % Total % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Securities Argentina $ $
